     Case 3:20-cv-00962-LAB-MDD Document 2 Filed 05/26/20 PageID.100 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DAVID ERNESTO MACKEY,                               Case No.: 20cv0962-LAB (MDD)
12                                     Petitioner,
                                                         ORDER DISMISSING CASE
13   v.                                                  WITHOUT PREJUDICE
14   BRANDON PRICE, et al.,
15                                  Respondents.
16
17         Petitioner has filed a Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C.
18   § 2254 but has failed to pay the $5.00 filing fee or submit a request to proceed in forma
19   pauperis. (ECF No. 1.) Because this Court cannot proceed until Petitioner has either paid
20   the $5.00 filing fee or qualified to proceed in forma pauperis, the Court DISMISSES the
21   case without prejudice. To have this case reopened, Petitioner must submit, no later than
22   July 27, 2020, a copy of this Order with the $5.00 fee or with adequate proof of his inability
23   to pay the fee. The Clerk of Court will include a blank Southern District of California In
24   Forma Pauperis application to Petitioner along with a copy of this Order.
25         IT IS SO ORDERED.
26   Dated: May 26, 2020
                                                 Hon. Larry Alan Burns
27                                               Chief United States District Judge
28

                                                     1
                                                                                 20cv0962-LAB (MDD)
